On July 11, 2005, this court suspended respondent, Charles Eric Curry, Attorney Registration No. 0062864, last known business address in Youngstown, Ohio, for an interim period pursuant to Gov.Bar R. V(5)(A)(4). On February 21, 2007, the Board of Commissioners on Grievances and Discipline submitted a notice pursuant to Gov.Bar R. V(5)(D)(l)(e) notifying this court that respondent no longer was in default of the child support order previously submitted to the court. Upon consideration thereof,
It is ordered by the court that pursuant to Gov.Bar R. V(5)(D)(1), respondent be reinstated in this matter.
It is further ordered that pursuant to Gov.Bar R. V(5)(D)(2), this reinstatement shall not terminate respondent’s current suspensions in 2004-1632, In re Curry, and 2006-1178, Disciplinary Counsel v. Curry, or in any pending disciplinary proceedings against respondent.
It is further ordered that the Clerk of this court issue certified copies of this order as provided for in Gov.Bar R. V(8)(D)(1), that publication be made as provided for in Gov.Bar R. V(8)(D)(2), and that respondent bear the costs of publication.